Exhibit 10.2

MIVA, INC.

RESTRICTED STOCK UNIT AGREEMENT

Name of Participant (the “Participant”): ___________________________________


Date of Restricted Stock Unit Award: _________________, 2006

Number of Restricted Stock Units: _____________

This Restricted Stock Unit Agreement (the “Agreement”) is entered into as of the
date set forth above (the “Award Date”) by and between MIVA, Inc., a Delaware
corporation (the “Company”), and the Participant. Defined terms not explicitly
defined in this Agreement shall have the same definitions as in the Plan.

* * * * *

          WHEREAS, the Company has adopted the FindWhat.com 2004 Stock Incentive
Plan (the “Plan”) administered by a committee of the Company’s Board of
Directors (the “Committee”); and

          WHEREAS, pursuant to the Plan, as of the Award Date, the Company
granted to Participant Restricted Stock Units as set forth above (the “RSUs”)
and is executing this Agreement with Participant for the purpose of setting
forth the terms and conditions of such RSUs;

          NOW, THEREFORE, in consideration of the premises and the covenants and
conditions contained herein, the Company and Participant agree as follows:

--------------------------------------------------------------------------------



     1.     Grant of Restricted Stock Units.

          The Company hereby confirms the grant of the RSUs to Participant as of
the Award Date. Subject to the terms of this Agreement and the Plan, the RSUs
granted under this Agreement shall vest during the period set forth in Section 2
below. As soon as administratively practicable following the last day of the
calendar quarter in which any Vesting Date (as defined in Section 2 below)
occurs, but in no event later than March 15 of the calendar year following the
calendar year in which any Vesting Date occurs, the Company shall issue to
Participant one (1) share of Stock or a cash payment equal to the Fair Market
Value of one (1) share of Stock on the settlement date for each vested RSU. With
respect to the RSUs covered by this Agreement, thirty-five percent (35%)
(rounded to the nearest whole number of RSUs) of the RSUs that vest on each
Vesting Date shall be settled in cash in order to provide Participant with an
amount of cash approximately equal to Participant’s estimated tax liability
arising in connection with the vesting of such RSUs. Any shares of Stock issued
upon the vesting of an RSU shall be subject to restrictions on transferability
under Rule 144 under the Securities Act of 1933, as amended, except with respect
to Rule 144(d), and any certificates evidencing such shares shall bear the
following legend:

THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE ARE  SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY UNDER RULE 144  UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(OTHER THAN WITH RESPECT TO RULE 144(D)) AND MAY NOT BE SOLD, TRANSFERRED,
PLEDGED OR OTHERWISE DISPOSED OF WITHOUT COMPLIANCE WITH RULE 144 (OTHER THAN
RULE 144(D)) OR AN  OPINION OF COUNSEL TO THE EFFECT THAT COMPLIANCE WITH RULE
144 IS NOT REQUIRED.

     2.     Vesting of Restricted Stock Units.

          [Five-twelfths (5/12) of the RSUs] (rounded to the nearest whole
number) automatically will vest in Participant on the date of grant. The
remaining RSUs will automatically vest on the last day of each month following
the Award Date (each such anniversary being referred to in this Agreement as a
“Vesting Date”) in the increments set forth in the table below (rounded to the
nearest whole number); provided, however, that no RSUs shall vest in Participant
on a particular Vesting Date unless Participant has continuously served as a
member of the Board from the Award Date until such Vesting Date.

Vesting Date Vested Percentage June 30, 2006 1/12 July 31, 2006 1/12 August 31,
2006 1/12 September 30, 2006 1/12 October 31, 2006 1/12 November 30, 2006 1/12
December 31, 2006 1/12

          Any RSUs that have not otherwise vested as of the last Vesting Date
under this Agreement as a result of rounding numbers in accordance with the
provisions of this Section 2 shall vest as of the last Vesting Date under this
Agreement.

     3.     Termination of Service as a Director.

          Upon termination of Participant’s service as a member of the Board for
any reason, Participant shall forfeit any unvested RSUs. No shares shall be
issued or issuable with respect to any portion of the RSUs that terminate
unvested and is forfeited.

2

--------------------------------------------------------------------------------



     4.     Adjustments Upon the Occurrence of Certain Events.

          In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, stock split, extraordinary distribution with
respect to the Stock or other change in corporate structure affecting the Stock,
such substitutions or adjustments shall be made in the aggregate number, kind of
shares, purchase price and/or appreciation base of shares of Stock subject to
the RSUs under this Agreement, as may be determined to be appropriate by the
Board or the Committee, as the case may be, in its sole discretion, in order to
prevent dilution or enlargement of rights; provided, however, that the number of
shares covered by the RSUs shall always be a whole number.

     5.      Change of Control.

          In the event of a Change of Control, all vesting restrictions
applicable to the RSUs shall lapse, and all RSUs covered by this Agreement shall
be settled within sixty (60) days following such Change of Control, unless the
provisions of Section 14 of the Plan are suspended or terminated by the Board
prior to the occurrence of such Change of Control.

     6.     Representations of Participant.

          Participant hereby represents and warrants to the Company as follows:

          (a)     Participant has full legal power, authority, and capacity to
execute and deliver this Agreement and to perform Participant's obligations
under this Agreement; and this Agreement is a valid and binding obligation of
Participant, enforceable in accordance with its terms, except that the
enforcement of this Agreement may be subject to bankruptcy, insolvency,
reorganization, moratorium, or other similar laws now or hereafter in effect
relating to creditors’ rights generally and to general principles of equity
(regardless of whether such enforcement is considered in a proceeding in equity
or at law).

          (b)      Participant is aware of the public availability on the
Internet at www.sec.gov of the Company's periodic and other filings made with
the United States Securities and Exchange Commission.

          (c)      Participant acknowledges and agrees that the Plan is
discretionary in nature and may be amended, cancelled or terminated by the
Company, in its sole discretion, at any time; provided, however, that no such
amendment may be made by the Board or Committee, as the case may be, that, in
any material respect, impairs the rights of Participant without Participant’s
consent, except for such amendments that are made to cause the Plan to qualify
for the exemption provided by Rule 16b-3 of the Securities Exchange Act of 1934
or to be in compliance with the provisions of Section 162(m). The grant of RSUs
represent a one-time benefit and does not create any contractual right or other
right to receive RSUs or benefits in lieu of RSUs in the future.

          (d)      Participant acknowledges and agrees that Participant’s
participation in the Plan is voluntary. The value of the RSUs is an
extraordinary item of compensation outside the scope of Participant’s service
contract, if any. The RSUs are not part of normal or expected compensation for
purposes of calculating any severance, resignation, redundancy, end of service
payments, bonuses, service awards, pension, or retirement benefits or similar
payments.

3

--------------------------------------------------------------------------------



     7.     Representations and Warranties of the Company.

          The Company hereby represents and warrants to Participant as follows:

          (a)     The Company is a corporation duly organized, validly existing,
and in good standing under the laws of Delaware and has all requisite corporate
power and authority to enter into this Agreement, to grant the RSUs to
Participant, and to perform its obligations under this Agreement.

          (b)     The execution and delivery of this Agreement by the Company
have been duly and validly authorized; and all necessary corporate action has
been taken to make this Agreement a valid and binding obligation of the Company,
enforceable in accordance with its terms, except that the enforcement of this
Agreement may be subject to bankruptcy, insolvency, reorganization, moratorium,
or other similar laws now or hereafter in effect relating to creditors’ rights
generally and to general principles of equity (regardless of whether such
enforcement is considered in a proceeding in equity or at law).

          (c)     When issued to Participant as provided for in this Agreement,
the shares covered by the RSUs will be duly and validly issued, fully paid, and
non-assessable.

     8.      Data Authorization.

          Participant acknowledges and consents to the collection, use,
processing and transfer of personal data as described in this Section 8. The
Company, its Subsidiaries and affiliates, hold certain personal information
about Participant, including name, home address and telephone number, date of
birth, social security number or other identification number, salary,
nationality, job title, any shares of Stock or directorships held in the
Company, details of all Awards or any other entitlement to shares of Stock under
the Plan, for the purpose of managing and administering the Plan (“Data”). The
Company, its Subsidiaries and/or affiliates will transfer Data amongst
themselves as necessary for the purpose of implementation, administration and
management of Participant’s participation in the Plan, and the Company, its
Subsidiaries and/or affiliates may each further transfer Data to any third
parties assisting the Company in the implementation, administration and
management of the Plan. These recipients may be located in the European Economic
Area, or elsewhere, such as the United States. Participant authorizes them to
receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Participant’s
participation in the Plan, including any requisite transfer of such Data as may
be required for the administration of the Plan and/or the subsequent holding of
shares of Stock on Participant’s behalf to a broker or other third party with
whom Participant may elect to deposit any shares of Stock acquired pursuant to
the RSUs. Participant may, at any time, review Data, require any necessary
amendments to it or withdraw the consents herein by contacting the Company in
writing; however, withdrawing Participant’s consent may affect Participant’s
ability to participate in the Plan.

4

--------------------------------------------------------------------------------



     9.     Restriction on Sale or Transfer of Award Shares.

          (a)      The RSUs may not be sold, assigned, transferred, exchanged,
pledged, hypothecated or otherwise encumbered, except as provided in the Plan or
this Agreement, from the Award Date until the Vesting Date applicable to such
RSUs. Participant shall not have any rights of a stockholder of the Company with
respect to the RSUs until shares of Stock have been issued.

          (b)      The RSUs shall not be subject to the debts, contracts,
liabilities or torts of the person entitled to such RSUs. No Award hereunder
shall be assignable or transferable by Participant except by will, by the laws
of descent and distribution and by such other means as the Committee may approve
from time to time, and shall be exercisable, during Participant’s lifetime, only
by Participant or Participant’s guardian or legal representative. Any attempted
assignment, sale, transfer, pledge, mortgage, encumbrance, hypothecation, or
other disposition of the RSUs contrary to the provisions hereof, or the levy of
any execution, attachment, or similar process upon an award under the Plan shall
be null and void and without effect.

     10.      Withholding.

          The RSUs shall be subject to applicable foreign, federal, state and
local withholding tax requirements. Foreign, federal, state and local
withholding tax due under the terms of the Plan shall be paid upon such terms
and conditions as the Committee shall determine, in its sole discretion.

     11.      Application of Plan.

          The relevant provisions of the Plan relating to Other Stock-Based
Awards and the authority of the Committee under the Plan shall be applicable to
this Agreement to the extent that this Agreement does not otherwise expressly
address the subject matter of such provisions.

     12.     General Provisions.

          (a)      Notices. All notices, requests, consents, and other
communications required or permitted under this Agreement shall be in writing
and shall be deemed to have been duly given and made upon personal delivery to
the person for whom such item is intended (including by a reputable overnight
delivery service which shall be deemed to have effected personal delivery) or
upon deposit, postage prepaid, registered or certified mail, return receipt
requested, in the United States mail as follows:

            (i)     if to Participant, addressed to Participant at Participant's
address shown on the stockholder records maintained by the Transfer Agent or at
such other address as Participant may specify by written notice to the Transfer
Agent, or

     

            (ii)     if to the Company, addressed to John Pisaris, General
Counsel, 5220 Summerlin Commons Boulevard, Suite 500, Fort Myers, FL 33907.

5

--------------------------------------------------------------------------------



Each such notice, request, consent, and other communication shall be deemed to
have been given upon receipt thereof as set forth above or, if sooner, three (3)
business days after deposit as described above. An address for purposes of this
Section 12(b) may be changed by giving written notice of such change in the
manner provided in this Section 12(b) for giving notice. Unless and until such
written notice is received, the addresses referred to in this Section 12(b)
shall be deemed to continue in effect for all purposes of this Agreement.

          (b)      Compliance With Law. The obligations of the Company with
respect to this Agreement shall be subject to (i) all applicable laws, rules and
regulations, and such approvals by any governmental agencies as may be required,
including, without limitation, the effectiveness of a registration statement
under the Securities Act of 1933, and (ii) the rules and regulations of any
securities exchange or association on which the Stock may be listed or quoted.

          (c)      Award Agreements. The Board or the Committee, as the case may
be, may terminate this Agreement if it is not executed and returned to the
Company within thirty (30) days after it has been delivered to Participant for
his or her execution.

          (d)      No Right To Continued Service. Nothing contained in the Plan
or this Agreement shall be deemed to confer upon Participant any right to
continue in the service of (or any other relationship with) the Company or any
Subsidiary.

          (e)      Severability. The Company and Participant agree that the
provisions of this Agreement are reasonable and shall be binding and enforceable
in accordance with their terms and, in any event, that the provisions of this
Agreement shall be enforced to the fullest extent permitted by law. If any
provision of this Agreement for any reason shall be adjudged to be unenforceable
or invalid, then such unenforceable or invalid provision shall not affect the
enforceability or validity of the remaining provisions of this Agreement, and
the Company and Participant agree to replace such unenforceable or invalid
provision with an enforceable and valid arrangement which in its economic effect
shall be as close as possible to the unenforceable or invalid provision.

          (f)      Successors. This Agreement is binding on and will inure to
the benefit of any successor to the Company, whether by way of merger,
consolidation, purchase, or otherwise.

          (g)      Governing Law. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of Delaware, without regard
to its conflicts of law doctrine.

          (h)      Gender and Number. Words denoting the masculine gender shall
include the feminine gender, and words denoting the feminine gender shall
include the masculine gender. Words in the plural shall include the singular,
and the singular shall include the plural.

          (i)      Headings. The headings used in this Agreement are for
convenience only, do not constitute a part of the Agreement, and shall not be
deemed to limit, characterize, or affect in any way any provisions of the
Agreement, and all provisions of the Agreement shall be construed as if no
captions had been used in the Agreement.

          (j)      Plan Provisions Control. In the event any provisions of this
Agreement shall conflict with any term in the Plan, the term in the Plan shall
control.

6

--------------------------------------------------------------------------------



          (k)      No Strict Construction. No rule of strict construction shall
be applied against the Company, the Committee, or any other person in the
interpretation of any of the terms of the Plan, any agreement executed in
connection with the Plan, any RSUs granted under the Plan, or any rule,
regulation or procedure established by the Committee.

          (l)     Further Assurances. The Company and Participant agree to use
their best efforts and act in good faith in carrying out their obligations under
this Agreement. The Company and Participant also agree to execute and deliver
such additional documents and to take such further actions as reasonably may be
necessary or desirable to carry out the purposes and intent of this Agreement.

          (m)      Code Section 409A. Notwithstanding any other provision of
this Agreement to the contrary, Participant and the Company shall in good faith
amend this Agreement to the limited extent necessary to comply with the
requirements under Section 409A of the Internal Revenue Code of 1986, as
amended, and any regulations or other guidance issued thereunder, in order to
ensure that any amounts paid or payable hereunder are not subject to the
additional 20% income tax thereunder while maintaining to the maximum extent
practicable the original intent of this Agreement.

7

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Company and Participant have executed this
Restricted Stock Unit Agreement as of the Award Date.

  COMPANY          By: _______________________________   Name:
_______________________________   Title _______________________________        
PARTICIPANT         ____________________________________   [Participant]        
 Date:____________, 2006

 

 

    

8

--------------------------------------------------------------------------------